EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Suggs on 03/17/2022.
The application has been amended as follows: 
In the claims
Claim 1,
A roofing system comprising a first array of overlapping shingles disposed on a roof, the first array having a top edge, a bottom edge, a first lateral edge and a second lateral edge, each shingle having a top edge, a bottom edge, a first lateral edge and a second lateral edge, wherein each shingle comprises a top headlap portion extending from the first lateral edge to the second lateral edge and a bottom tab portion formed of a plurality of tabs extending from the headlap portion toward the bottom edge of the shingle, 
wherein the top headlap portion includes at least five horizontal overlap indicia that are separated from one another by distances that are no more than one-half inch, and at least five vertical overlap indicia that are separated from one another by distances that are no more than one-half inch, such that the horizontal overlap indicia extend horizontally and the vertical overlap indicia extend vertically, wherein the horizontal overlap indicia and the vertical overlap indicia are arranged such that an overlapping said shingle can overlap an underlapping said shingle with at least 25 different overlap configurations, each overlap configuration having a lateral edge of the overlapping said shingle indexed to one of the horizontal overlap indicia of the underlapping said shingle, and having one of the vertical overlap indicia of the overlapping said shingle indexed to a feature of the underlapping said shingle, and 
wherein the bottom tab portion has an open area that is at least 20% of the total area of the bottom tab portion, 
the system comprising 2a number, n, of horizontally-extending courses, each course comprising a plurality of linearly arranged said shingles, where n is at least two, with a first course being disposed at the bottom edge of the first array, a second course disposed closer to the top edge of the first array than the first course, with the sequence continuing, as necessary, to provide a total of n courses, with an nth course disposed closer to the top edge of the array than an (n-1)th course,
wherein said shingles in the nth course overlap corresponding said shingles in the (n-1)th course with a first one of the at least 25 different overlap configurations, 
the first overlap configuration having a lateral edge of the overlapping said shingle indexed to one of the horizontal overlap indicia of the underlapping said shingle, and having one of the vertical overlap indicia of the overlapping said shingle 
indexed to a feature of the underlapping said shingle.

Claim 9,
A roofing system according to claim 1, wherein in a plurality of the first shingles, the height of the bottom tab portion is at least 50% of the height of the top headlap portion.
Claim 23,
A roofing system according to claim 1, wherein in the first overlap configuration one of the vertical overlap indicia of the overlapping said shingle is indexed to a top edge of the underlapping shingle.  

Claim 24,
A roofing system according to claim 1, wherein in the first overlap configuration one of the vertical overlap indicia of the overlapping said shingle is indexed to one of the vertical overlap indicia of the underlapping said shingle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “an array of overlapping shingles including shingles, each shingle including at least five horizontal overlap indicia and at lease five vertical overlap indicia having the structural limitations and arrangement as recited in the claims”. There would be no reason to modify the prior art without relying in hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
03/17/2022